DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendments to the specification are sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn. The objection to Claim 9 line 11, is withdrawn, as “an end cap” is shown as (1) in Fig. 1.
Applicant’s amendments to the Claims 9 and 12 are sufficient to overcome the 112 rejections from the previous action. 
Claims 9-16 are pending, with Claims 1-8, 17, 20-22, 24-25 and 27-39 cancelled, and Claims 18-19, 23, and 26 are withdrawn. 

Response to Arguments
Applicant’s arguments, see pg. 11 lines 25-29, filed 09/22/2022, with respect to the rejection(s) of claim(s) 9-16 under Giambattista et al., (US 2015/0335829) and Butler et al., (US 2015/0165130) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Butler et al., (US 2015/0165130) and DiBiasi (US 2008/0177235). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “ramped surfaces” and “cam feature” of Claim 13 line 2 must be shown or the feature(s) canceled from the claim(s). These features appear to be shown in Fig. 2, but have not been labeled.
Further, the “locking collar has features” of Claim 15 line 1 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9 line 11, “an end cap” is indefinite, as it is unclear whether the “end cap” is (1) the same as the “end cap” claimed in Claim 9 line 8, or, (2) an additional new end cap. For the purposes of examination, the examiner is interpreting “end cap” to be the same as claimed in Claim 9 line 8, therefore should be amended to “the end cap”.
Claim 10 line 3 recites the limitation "a drive spring".  It is unclear this limitation refers to “a drive spring” in claim 9 or a different and additional drive spring. For purposes of examination, "a drive spring" in claim 10 will be interpreted as “the drive spring”.
Claim 11 line 2 recites the limitation “the device”. There is insufficient antecedent basis for this limitation in the claim. The limitation should therefore be amended to be “the autoinjector”. 
Regarding Claim 12 line 2, recites the limitation “the needle”. There is insufficient antecedent basis for this limitation in the claim. The limitation should therefore be amended to be “a needle”. 
Regarding Claim 16 line 1, “further comprising nut sectors with stepped thread” is indefinite, as it is unclear whether “nut sectors” is (1) the same “nut sectors” as claimed in Claim 9 line 7, or, (2) new “nut sectors” which are in addition to the previously claimed components. For the purposes of examination, the examiner is interpreting “nut sectors” to be the same as claimed in Claim 9 line 7. Therefore, the limitation should be amended to “wherein the nut sectors further comprise a stepped thread”, or there-like.
Claim 16 lines 2-3, recites the limitation “at the end of dose”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting Claim 16 to be dependent on Claim 14.
Claims 10-16 depend upon Claim 9, therefore are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al., (US 2015/0165130) in view of DiBiasi (US 2008/0177235).
Regarding Claim 9, Butler teaches an autoinjector (Fig. 1, (1)) having a needle cap (Fig. 1, (4)) covering a needle assembly (Fig. 1, (7)), comprising: 
a housing (Fig. 1, (2)), 
nut sectors (Fig. 1, (11)) that are rotated by rotation of the locking collar ([0100] releasably rotationally locked such that rotation of (11) is restricted to the helical movement guided by the screw thread) and are captured axially between the locking collar and an end cap (Fig. 1, (19)); 
a nut cap (Fig. 1, (16)) which secures the nut sectors (11) and supports one end of a drive spring (Fig. 1, (20)); and 
an end cap (19) that engages with features on the housing (seen in Fig. 1, where (19) engages (2)) and is locked to the housing with a cap lock (Fig. 1, annotated, (19*), wherein while (19) can move relative to the housing (2), it remains locked to the housing (2)).

    PNG
    media_image1.png
    416
    555
    media_image1.png
    Greyscale

However, Butler doesn’t explicitly teach an activation sleeve which is rotationally keyed to the housing and is adapted to slide axially within the housing, a sleeve spring that applies an axial force between the housing and the activation sleeve, and a locking collar that is secured axially and can rotate within the housing and is adapted to rotate as the activation sleeve is pushed or allowed to extend.
In related prior art, DiBiasi teaches an autoinjector with an activation sleeve (Fig. 3, (30)) which is rotationally keyed to the housing ([0027] wherein the shield rotates relative to the housing as it moves) and is adapted to slide axially within the housing ([0027] and Fig. 2, wherein portion (70) of (30) travels within (30)), and a sleeve spring (Fig. 3, (52)) that applies an axial force between the housing (10, 20) and the activation sleeve ([0023] wherein axial force is exerted by the spring), and a locking collar (Fig. 3, (8)) secured axially which can rotate within the housing (10) and is adapted to rotate as the activation sleeve (30) is pushed or allowed to extend ([0027] wherein rotation of (70) occurs as (30) moves axially, therefore the spring (52) within would also move).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the autoinjector cap of Butler, to be an activation sleeve which is rotationally keyed to the housing and is adapted to slide axially within the housing, a sleeve spring that applies an axial force between the housing and the activation sleeve, and a locking collar that is secured axially and can rotate within the housing and is adapted to rotate as the activation sleeve is pushed or allowed to extend; all as taught by DiBiasi, for the motivation of covering the injection end of the needle after an injection, as well as before (DiBiasi [0023]); this is similar to the purpose of the autoinjector cap of Butler. 

Regarding Claim 10, Butler in view of DiBiasi teaches the modified autoinjector of claim 9 further comprising a plunger screw (Butler Fig. 1, (13)) with plunger screw pins (Butler Fig. 1, (24)) that rests on nut sector shelfs (Butler Fig. 1, seen at (12)) and is rotationally keyed to the end cap (Butler (19)), and provides a seat for a drive spring (Butler Fig. 1, wherein (14) sits in the seat formed thereby).

Regarding Claim 11, Butler in view of DiBiasi teaches the modified autoinjector of claim 9, but is silent to wherein the activation sleeve is used to activate the device. 
Related art DiBiasi teaches an autoinjector with an activation sleeve (Fig. 3, (30)), wherein the activation sleeve is used to activate the device (Fig. 3 and [0023], wherein (30) is forced into the hub (housing) to allow injection to occur, thus activating the device).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the activation sleeve of Butler and DiBiasi, to be used to activate the device, as taught by DiBiasi, for the motivation of covering the injection end of the needle after an injection, as well as before (DiBiasi [0023]).

Regarding Claim 12, Butler in view of DiBiasi teaches the modified autoinjector of claim 9, but is silent to the activation sleeve being extended by the sleeve spring after use to cover the needle and prevent exposure of the needle.
Related art DiBiasi teaches an autoinjector having an activation sleeve (Fig. 3, (30)), wherein the activation sleeve (DiBiasi (30)) is extended by the sleeve spring (DiBiasi (52)) after use to cover the needle (seen in DiBiasi Fig. 3 where the needle (40) is covered by (30)) and preventing exposure of the needle (DiBiasi [0023] wherein the activation sleeve extends by the sleeve spring after an injection, to again cover the needle and prevent exposure/accidental needle stick injuries). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the activation sleeve of Butler and DiBiasi, to be an activation sleeve which is extended by the sleeve spring after use to cover the needle and prevent exposure of the needle; as taught by DiBiasi, for the motivation of covering the injection end of the needle after an injection, as well as before an injection (DiBiasi [0023]). 

Regarding Claim 13, Butler in view of DiBiasi teaches the modified autoinjector of claim 9, but is silent to the locking collar being rotatable by the activation sleeve using ramped surfaces that interact with the cam feature in the locking collar.
Related art DiBiasi teaches an autoinjector having an activation sleeve (Fig. 1, (30)), wherein the locking collar (Fig. 1, (8)) is rotatable by the activation sleeve (30) using ramped surfaces (Fig. 2, annotated below, (0*) indicating the ramped surfaces) that interact with a cam feature (seen in Fig. 2, where (70) has cam features) in the locking collar (seen in Fig. 2, wherein the cam feature is in the locking collar (8) portion of (20)). 

    PNG
    media_image2.png
    193
    164
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the activation sleeve of Butler and DiBiasi, to include a locking collar rotatable by the activation sleeve using ramped surfaces interacting with a cam feature in the locking collar; all as taught by DiBiasi, for the motivation of allowing the shield to move axially on a guided ramped surface (seen in the tracks DiBiasi Fig. 2, (90, 130) which allow guided and controlled axial movement) when retracting from, and extending to cover the needle (DiBiasi [0024]) such that accidental needle sticks are prevented (DiBiasi [0023]).   

Regarding Claim 14, Butler in view of DiBiasi teaches the modified autoinjector of claim 9, but doesn’t explicitly teach the activation sleeve is locked at the fullest extended position by the locking collar after use.
Related art DiBiasi teaches an autoinjector having an activation sleeve (Fig. 3, (30)), wherein the activation sleeve (30) is locked at the fullest extended position by the locking collar after use ([0023] wherein (30) fully extends after use, preventing accidental needle sticks).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the activation sleeve of Butler and DiBiasi, such that the activation sleeve is locked at the fullest extended position by the locking collar after use, as taught by DiBiasi, for the motivation of covering the injection end of the needle after an injection, as well as before an injection (DiBiasi [0023]). 

Regarding Claim 15, Butler in view of DiBiasi teaches the modified autoinjector of claim 9, but is silent to wherein the locking collar has features that interact with the activation sleeve to prevent the activation sleeve from moving axially after being extended to the fullest extended position after use. 
Related art DiBiasi teaches an autoinjector having an activation sleeve (Fig. 3, (30)) with a locking collar (Fig. 1, (8)), wherein the locking collar (8) has features that interact with the activation sleeve (30) to prevent the activation sleeve (30) from moving axially after being extended to the fullest extended position after use ([0023] wherein the activation sleeve is axially extended to the fullest extended position after use, in order to prevent needle stick injuries. Therefore, it would be obvious that, in order to prevent stick injuries, the activation sleeve would be locked to keep (30) covering the needle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the activation sleeve of Butler and DiBiasi, such that the locking collar which interacts with the activation sleeve prevents the activation sleeve from moving axially after being extended to the fullest extended position after use; all as taught by DiBiasi, for the motivation of covering the injection end of the needle after an injection, as well as before an injection (DiBiasi [0023]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Butler et al., (US 2015/0165130) and DiBiasi (US 2008/0177235), as applied to Claim 9 above, and further in view of Senior et al., (US 2019/0151557).
Regarding Claim 16, Butler in view of DiBiasi teaches the modified autoinjector of claim 9 further comprising nut sectors (Butler Fig. 1, (11)).
Butler and DiBiasi doesn’t explicitly teach the nut sectors with stepped thread capable of producing an audible sound to provide audible feedback to the patient at the end of dose.
In related prior art, Senior teaches an autoinjector (Senior Fig. 1, (1)) having nut sectors with stepped threads (Senior Fig. 2, where threads are seen on (141) as part of driver (140), and interact with sleeve (142)), wherein the threads are capable of producing an audible sound to provide audible feedback to the patient at the end of dose (Senior [0206] wherein the sleeve (142) and threads (141) interact to create audible feedback, as the clicker (100) has a clicker part (101) which engages with (141) and (142) to produce audible and tactile feedback thus provided to the user).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the threaded nut sectors of Butler and DiBiasi, to create audible feedback when nut sectors interact with the sleeve of the autoinjector as taught by Senior, for the motivation of informing the user that medication has been dispensed (Senior [0214]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783